EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the closest prior art of record, Swendson et al. (U.S. Pat. No. 5961472) (previously cited) in view of Bullington et al. (U.S. Pat. No. 8535241) (previously cited), Tu (U.S Pat. No. 4865583) (previously cited) and Patton (U.S. Pat. No. 8197420) (previously cited) fails to disclose “an adapter movably coupled to the housing, a portion of the adapter and the housing collectively defining a sample reservoir in fluid communication with the outlet port and fluidically isolated from the pre-sample reservoir, the sample reservoir configured to be in fluid communication with the inlet port when the actuator mechanism is in the second position such that movement of a portion of the adapter disposed in the housing and independent of the actuator mechanism transfers a sample volume of bodily-fluid into the sample reservoir”, in combination with the other claim limitations.
With regard to claim 23, the closest prior art of record, Bullington in view of Tu and Patton fails to disclose: “a portion of the adapter and a portion of the housing collectively defining a sample reservoir fluidically isolated from the pre-sample reservoir, the sample reservoir being in fluid communication with the patient after the first member is moved from the second position to the third position; and transferring a sample volume of bodily-fluid to the sample reservoir in response to movement of a portion of the adapter disposed in the housing”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791